
	
		III
		110th CONGRESS
		2d Session
		S. RES. 451
		IN THE SENATE OF THE UNITED STATES
		
			February 13, 2008
			Mr. Specter (for himself
			 and Mr. Casey) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Honoring the achievements of Rawle and
		  Henderson LLP, on its 225th anniversary and on being recognized as the oldest
		  law firm in continuous practice in the United States.
	
	
		Whereas the law firm of Rawle and Henderson LLP has
			 established and maintained a firm of national distinction whose reputation is
			 based upon the notable accomplishments of its founders and its commitment to
			 providing quality legal services to its clients;
		Whereas Rawle and Henderson LLP celebrates 225 years of
			 legal service in 2008, initiated by 5 generations of a family and expanded to
			 over 100 attorneys in 8 offices and 5 states;
		Whereas Rawle and Henderson attorneys throughout the last
			 225 years have served both the civic and legal community in the capacity of
			 elected officials, as well as appointed and elected judges on the Federal and
			 State benches;
		Whereas William Rawle, who founded his practice in
			 Philadelphia in 1783, was inspired by the innovation of the Revolutionary era
			 and his notable contemporaries, such as Benjamin Franklin;
		Whereas William Rawle actively participated in the
			 ideological revolution as well, serving as chancellor of the Associated Members
			 of the Bar of Philadelphia, and was elected to the American Philosophical
			 Society and helped found the Pennsylvania Academy of Fine Arts;
		Whereas William Rawle was made a Trustee by the University
			 of Pennsylvania in 1796, a position he served with zeal and
			 punctuality;
		Whereas William Rawle’s son, William Rawle, Jr., joined
			 the office in 1810, along with his brother William Henry, who eventually
			 assumed his father’s position in the firm;
		Whereas William Henry Rawle received his degree from the
			 University of Pennsylvania, and published articles such as the Practical
			 Treatise on the Law of Covenants for Title, which was accepted as a
			 legal authority throughout the Union and in England;
		Whereas William Henry Rawle was also invited to speak to
			 the law department of his alma mater, the University of Pennsylvania, and in
			 1884 he appeared before a joint session of Congress to deliver a speech
			 honoring Chief Justice John Marshall;
		Whereas William Henry Rawle served as vice president of
			 the Law Association of Philadelphia, and was noted by George Washington Biddle
			 for his intellectual strength and brilliancy of
			 expression;
		Whereas William Rawle’s grandson Francis Rawle, the next
			 leader of the Rawle law offices, attended Harvard College, began his law career
			 in 1873, and was one of the founders of the American Bar Association and its
			 first secretary and treasurer, later becoming its president in 1902;
		Whereas Francis Rawle was a prolific author who gained
			 national recognition with his revision of Bouvier’s Law Dictionary, the
			 publication of which coincided with the centennial of the Rawle firm in 1883,
			 and he served as a delegate from the American Bar Association to the London
			 Conference for Reform and Codification of the Law of Nations in 1887;
		Whereas Colonel William Brooke Rawle, nephew of William
			 Henry, served his country with distinction during the Civil War, entering the
			 Union Army as Second Lieutenant, Third Pennsylvania Cavalry, was commended by
			 his cousin Francis Rawle for his service, and went on to earn a master's degree
			 from the University of Pennsylvania in 1866 and to join the family firm a year
			 later, remaining the head of the office until his death in 1915;
		Whereas Joseph W. Henderson joined the Rawle firm upon
			 graduation from Harvard Law School, expanding the firm’s reputation for legal
			 excellence and eventually becoming a partner in 1917;
		Whereas, in similar fashion to his colleagues, Joseph
			 Henderson reached a position of considerable power in the Philadelphia Bar
			 Association and became chairman of the Association’s Board of Governors in
			 1936;
		Whereas Joseph Henderson carried on the firm’s tradition
			 of leadership upon the passing of Francis Rawle, and oversaw 2 other
			 significant additions, George Brodhead and Tom Mount, who worked in trusts and
			 estates and the admiralty business, respectively;
		Whereas Joseph Henderson continued to lead the firm with
			 landmark cases in the area of ship owner liability, arguing many of them before
			 the Supreme Court;
		Whereas the Rawle and Henderson firm has evolved into one
			 of the leading legal firms in the country, employing a racially and
			 socioeconomically diverse staff, and has a number of attorneys honored as
			 Super Lawyers in Pennsylvania; and
		Whereas, supported upon the integrity of its founders and
			 the numerous accomplishments of the Rawle family and of Joseph W. Henderson,
			 the firm of Rawle and Henderson is primed to extend its history and tradition
			 of legal innovation into a future of continued prominence: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)commemorates the
			 achievement of Rawle and Henderson LLP on its 225th anniversary and on being
			 recognized as the oldest law firm in continuous practice in the United States;
			 and
			(2)salutes the
			 profound legacy the attorneys of Rawle and Henderson LLP have provided to the
			 civic and legal community of Pennsylvania and the Nation.
			
